        Case 2:15-cr-00285-APG-EJY Document 639 Filed 07/20/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     AMY B. CLEARY
 3   Assistant Federal Public Defender
     WENDI L. OVERMYER
 4   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 5   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 6   (702) 388-6261/Fax
     Amy_Cleary@fd.org
 7   Wendi_Overmyer@fd.org
 8   Attorneys for Benjamin Galecki
 9                        UNITED STATES DISTRICT COURT
10                               DISTRICT OF NEVADA
11   UNITED STATES OF AMERICA,                  Case No. 2:15-cr-00285-APG-EJY-2
12                Plaintiff,                    Stipulation for Extension of Time
13                                              to File Defendant’s Response to
           v.
                                                the Government’s Motion to
14   BENJAMIN GALECKI,                          Substitute and Forfeit Property
15                                              (ECF No. 582)
                  Defendant.
                                                (Sixth Request)
16
17
18
19         Defendant Benjamin Galecki, through counsel, requests the current July
20   26, 2021 deadline, for Mr. Galecki’s Response to the Government’s Motion to
21   Substitute and Forfeit Property, be extended by 90-days, with the deadline reset
22   for October 25, 2021. Undersigned counsel is actively negotiating with all
23   relevant parties toward a global resolution of the forfeiture order that would, if
24   successful, negate a Response or, alternatively, result in a defense-prepared
25   proposal approved by Defendants’ spouses for the Court’s consideration. If all
26   pending negotiations fail, however, Mr. Galecki will then file a Response to the
        Case 2:15-cr-00285-APG-EJY Document 639 Filed 07/20/21 Page 2 of 4




 1   Government’s Motion to Substitute and Forfeit Property (ECF No. 582) and may
 2   also address the Government’s Proposed Final Forfeiture Order (ECF No. 628).
 3   This is the sixth request for an extension of time.
 4         The 90-day extension is therefore necessary for the following reasons.
 5         1.     The record is now complete, as the parties have received the
 6   transcripts for the two forfeiture status conferences of December 11, 2019 and
 7   August 26, 2020. The parties continue to review the complete record to present
 8   comprehensive, efficient pleadings and for negotiation.
 9         2.     All parties—through their respective attorneys—affected by the
10   motion to substitute property, including: Mr. Galecki; his wife Ashley Jett
11   Galecki; co-defendant Charles Burton Ritchie; Mr. Ritchie’s wife Stephanie
12   Ritchie; and ZIW, LLC and are actively involved in settlement negotiations. At
13   the Defendants’ request, the government proposed a settlement agreement on
14   July 9, 2021, which is being negotiated and countered by Defendants and their
15   spouses. The settlement is anticipated to resolve the forfeiture and substitution.
16   Additional time is necessary for the parties to complete these settlement
17   negotiations, which may involve the government obtaining Department of Justice
18   approval for any ultimate resolution.
19         3.     The Bureau of Prisons (BOP) continues to experience delays and
20   difficulty providing confidential legal phone calls. Defense counsel continues to
21   work with staff at Talladega FCI to confidentially discuss settlement negotiation
22   progress with Mr. Galecki. Thus, more time is necessary to consult with Mr.
23   Galecki regarding forfeiture settlement.
24         4.     Mr. Galecki is serving his 20-year sentence. The direct appeal
25   challenging his convictions and sentence, in which Mr. Galecki is represented by
26
                                                2
        Case 2:15-cr-00285-APG-EJY Document 639 Filed 07/20/21 Page 3 of 4




 1   other counsel, remains in the briefing stage. United States v. Galecki, 9th Cir.
 2   No. 20-10288. Mr. Galecki’s estimated release date is November 17, 2033.
 3         5.     On July 19, 2021, undersigned counsel contacted government
 4   counsel, Assistant United States Attorney Daniel Hollingsworth, who stated the
 5   government does not oppose a 90-day extension.
 6         For these reasons, Mr. Galecki asks this Court to extend the deadline by
 7   90-days for his response to the Government’s Motion to Substitute and Forfeit
 8   Property (ECF No. 582), resetting the deadline for October 25, 2021. A proposed
 9   order is attached to this stipulation for the Court’s convenience.
10         DATED this 19th day of July 2021.
11
12    RENE L. VALLADARES                        CHRISTOPHER CHIOU
      Federal Public Defender                   Acting United States Attorney
13
         /s/Amy B. Cleary                         /s/ Daniel D. Hollingsworth
14    By_____________________________           By_____________________________
15    AMY B. CLEARY                             DANIEL D. HOLLINGSWORTH
      Assistant Federal Public Defender         Assistant United States Attorney
16
17      /s/Wendi L. Overmyer
     By_____________________________
18
     WENDI L. OVERMYER
19   Assistant Federal Public Defender
20   Attorneys for Benjamin Galecki
21
22
23
24
25
26
                                                3
       Case 2:15-cr-00285-APG-EJY Document 639 Filed 07/20/21 Page 4 of 4




 1                         UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3   UNITED STATES OF AMERICA,                   Case No. 2:15-cr-00285-APG-EJY-2
 4                 Plaintiff,                    Order Resetting Deadline for
 5                                               Defendant’s Response to the
             v.
                                                 Government’s Motion to
 6   BENJAMIN GALECKI,                           Substitute and Forfeit Property
                                                 (ECF No. 582)
 7                 Defendant.
 8
 9
10           IT IS HEREBY ORDERED that the current July 26, 2021 deadline for
11   Defendant’s Response to the Government’s Motion to Substitute and Forfeit
12   Property (ECF No. 582) is vacated, extended by 90 days, and reset for October 25,
13   2021.
14                      20th day of July 2021.
             Dated this ____
15
16                                    ____________________________________________
                                      UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                 4
